Exhibit 10.1

 



SHARE PURCHASE AGREEMENT

 

This Share Purchase Agreement (“Agreement”), dated July 17, 2019, among
___________ (the “Purchaser”), Black Ridge Oil & Gas, Inc. (the “Sponsor”) and
Black Ridge Acquisition Corp. (the “Company”).

 

RECITALS:

 

A.        The Company intends to hold a special meeting of its stockholders
(“Meeting”) to consider and act upon, among other things, a proposal to adopt
and approve an Agreement and Plan of Merger, dated as of December 19, 2018 (the
Merger Agreement”), by and among the Company, Black Ridge Merger Sub Corp.,
Allied Esports Media, Inc. (f/k/a Allied Esports Entertainment, Inc.), Noble
Link Global Limited, Ourgame International Holdings Ltd. and Primo Vital Ltd.

 

B.        The Purchaser is willing to purchase shares of common stock (the
“Public Shares”) of the Company sold in the Company’s initial public offering
(“IPO”), based on the terms and conditions contained in this Agreement.

 

NOW THEREFORE IT IS AGREED:

 

1.        Purchase of Shares. The Purchaser hereby agrees it will use
commercially reasonable best efforts to purchase at least $________ of Public
Shares in the open market or in privately negotiated transactions commencing two
days after the filing of the Signing Form 8-K (defined below) and ending on the
close of business on July 26, 2019, unless such date is otherwise extended by
mutual agreement of both parties.  The purchase price for the Public Shares
shall not exceed the per share amount held in the Company’s trust account (which
is approximately $10.30 per share) (the “Maximum Price”).  Purchaser agrees that
it will not seek conversion of any of the shares purchased hereunder at the
Meeting.  If Purchaser is unable to purchase the full $________ of Public Shares
for any reason, the Company shall sell to Purchaser at the Closing (defined
below) a number of newly issued shares of common stock (“New Shares”), valued at
the Maximum Price, equal to the difference between $_______ and the dollar
amount of Public Shares purchased hereunder by Purchaser.  The purchase price
for any New Shares shall be delivered by the Purchaser one day prior to the
Closing to an account designated by the Company to hold in escrow until the
Closing.  If the Closing does not occur, the Company shall promptly return any
such purchase price without interest or deduction.  All shares purchased
hereunder pursuant to this Section 1, whether Public Shares or New Shares, shall
hereafter be referred to as the “Purchased Shares.”

 

2.        Share Issuance and Transfer. In consideration of the agreements set
forth in Section 1 hereof, upon consummation of the transactions contemplated by
the Merger Agreement (the “Closing”):

 

(a)       the Company will issue to the Purchaser one and one-half (1.5)
additional shares of common stock, par value $0.0001 per share (“Common Stock”),
of the Company for every ten (10) Purchased Shares that are purchased by the
Purchaser.

 

(b)      the Sponsor will transfer to the Purchaser _____ shares of Common Stock
beneficially owned by it, which transferred shares will be released from the
escrow restrictions contained thereon.

 

(c)      The shares of Common Stock issued/transferred to the Purchaser pursuant
to this Section 2 shall hereafter be referred to as the “Additional Securities.”

 

3.        Registration Rights. The Company agrees to file a registration
statement covering the resale by the Purchaser of the New Shares, if any, and
Additional Securities as promptly as practicable following the Closing and use
its best efforts to have such registration statement declared effective by the
Securities and Exchange Commission as soon as possible.

 

4.        Representations of Purchaser. Purchaser hereby represents and warrants
to the Company that:

 

(a)       Purchaser, in making the decision to purchase the Purchased Shares and
receive the Additional Securities, has not relied upon any oral or written
representations or assurances from the Company or any of its officers,
directors, partners or employees or any other representatives or agents.

 

 

 



 1 

 

 

(b)      This Agreement has been validly authorized, executed and delivered by
the Purchaser and, assuming the due authorization, execution and delivery
thereof by the other party hereto, is a valid and binding agreement enforceable
in accordance with its terms, subject to the general principles of equity and to
bankruptcy or other laws affecting the enforcement of creditors’ rights
generally. The execution, delivery and performance of this Agreement by the
Purchaser does not and will not conflict with, violate or cause a breach of,
constitute a default under, or result in a violation of (i) any agreement,
contract or instrument to which the Purchaser is a party which would prevent the
Purchaser from performing its obligations hereunder or (ii) any law, statute,
rule or regulation to which the Purchaser is subject.

 

(c)       Purchaser is an “accredited investor” as defined by Rule 501 under the
Securities Act of 1933, as amended (the “Securities Act”).

 

(d)      Purchaser acknowledges that it has had the opportunity to review this
Agreement and the transactions contemplated by this Agreement with the
Purchaser’s own legal counsel and investment and tax advisors. Purchaser is
familiar with the business, management, financial condition and affairs of the
Company.

 

(e)       Purchaser has reviewed the documents of the Company filed with the
Securities and Exchange Commission (“Company Filings”), including the proxy
statement relating to the Meeting, and Purchaser understands the content of the
Company Filings and the risks described about an investment in the Company.

 

(f)       Purchaser has been advised that the New Shares, if any, and the
Additional Securities have not been registered under the Securities Act of 1933,
as amended.

 

5.        Company Representations. The Company hereby represents and warrants to
the Purchaser that:

 

(a)       The Company is duly organized and is validly existing in good standing
under the laws of the jurisdiction of its organization as the type of entity
that it purports to be.

 

(b)      This Agreement has been validly authorized, executed and delivered by
it and, assuming the due authorization, execution and delivery thereof by the
other party hereto, is a valid and binding agreement enforceable in accordance
with its terms, subject to the general principles of equity and to bankruptcy or
other laws affecting the enforcement of creditors’ rights generally. The
execution, delivery and performance of this Agreement by the Company does not
and will not conflict with, violate or cause a breach of, constitute a default
under, or result in a violation of (i) any agreement, contract or instrument to
which the Company is a party which would prevent the Company from performing its
obligations hereunder or (ii) any law, statute, rule or regulation to which the
Company is subject.

 

(c)       The Company has the requisite corporate power and authority to enter
into and to perform its obligations under this Agreement; and the execution,
delivery and performance by the Company of this Agreement has been duly
authorized by all necessary action on the part of the Company.

 

(d)       None of the Company Filings, as of their respective dates (or, if
amended or superseded by a filing prior to the date of this Agreement, then on
the date of such filing), contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

 

6.        Sponsor Representations. The Sponsor hereby represents and warrants to
the Purchaser that:

 

(a)       This Agreement has been validly authorized, executed and delivered by
it and, assuming the due authorization, execution and delivery thereof by the
other party hereto, is a valid and binding agreement enforceable in accordance
with its terms, subject to the general principles of equity and to bankruptcy or
other laws affecting the enforcement of creditors’ rights generally. The
execution, delivery and performance of this Agreement by the Insider does not
and will not conflict with, violate or cause a breach of, constitute a default
under, or result in a violation of (i) any agreement, contract or instrument to
which the Insider is a party which would prevent the Insider from performing its
obligations hereunder or (ii) any law, statute, rule or regulation to which the
Insider is subject.

 

 

 



 2 

 

 

(b)      The Sponsor is the beneficial owner of the shares being transferred by
it hereunder and will transfer them to the Holder promptly after the Closing
free and clear of any liens, claims, security interests, options charges or any
other encumbrance whatsoever, except for restrictions imposed by federal and
state securities laws.

 

7.       Disclosure; Exchange Act Filings. Promptly after execution of this
Agreement, the Company will file a Current Report on Form 8-K (“Signing Form
8-K”) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
reporting it. The parties to this Agreement shall cooperate with one another to
assure that all such disclosures are accurate and consistent.

 

8.        Entire Agreement; Amendment. This Agreement constitutes the entire
agreement among the parties with respect to the subject matter hereof and may be
amended or modified only by written instrument signed by all parties. The
headings in this Agreement are for convenience of reference only and shall not
alter or otherwise affect the meaning hereof.

 

9.        Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of New York, including the conflicts of law
provisions and interpretations thereof. 

 

10.        Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
signature page by facsimile or other electronic transmission shall be effective
as delivery of a manually signed counterpart of this Agreement.

 

11.        Termination. Notwithstanding any provision in this Agreement to the
contrary, this Agreement shall become null and void and of no force and effect
(i) upon the termination of the Merger Agreement prior to the Closing or (ii) if
the Purchaser fails to purchase the $_____ of Purchased Shares by the Closing.
Notwithstanding any provision in this Agreement to the contrary, the Company’s
and Sponsor’s obligation to issue/transfer the Additional Securities to the
Purchaser shall be conditioned on the Closing occurring and the Purchaser
purchasing the $_____ of Purchased Shares.

 

12.        Remedies. Each of the parties hereto acknowledges and agrees that, in
the event of any breach of any covenant or agreement contained in this Agreement
by the other party, money damages may be inadequate with respect to any such
breach and the non-breaching party may have no adequate remedy at law. It is
accordingly agreed that each of the parties hereto shall be entitled, in
addition to any other remedy to which they may be entitled at law or in equity,
to seek injunctive relief and/or to compel specific performance to prevent
breaches by the other party hereto of any covenant or agreement of such other
party contained in this Agreement.

 

13.        Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective legal
representatives, successors and permitted assigns. This Agreement shall not be
assigned by either party without the prior written consent of the other party
hereto.

 

 

 

[Signature Page Follows]

 

 

 3 

 



 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

    PURCHASER:                   By:        Name:        Title:  

 

 

    SPONSOR:                   By:        Name:        Title:              

 

 

 

 

    COMPANY:                   By:        Name:        Title:              

 

 

 

 

 



 4 

